985 So. 2d 1190 (2008)
Andrew L. HARDEN, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D07-6353.
District Court of Appeal of Florida, First District.
July 9, 2008.
Andrew L. Harden, pro se, for Appellant.
Kim Fluharty, General Counsel, and Sarah J. Rumph, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
Because the circuit court denied relief on procedural grounds rather than the merits, we treat this proceeding as an appeal. The order of the circuit court dismissing appellant's petition for writ of habeas corpus is AFFIRMED.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.